Citation Nr: 0933585	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  05-28 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability 
to include as secondary to a service-connected left knee 
disability. 

2.  Entitlement to service connection for a right knee 
disability to include as secondary to a service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO) which, in pertinent part, 
denied service connection for a back condition and denied 
service connection for a right knee condition.  

The veteran testified at a January 2007 Travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The Board remanded the case to the RO for further development 
in December 2007.  Development has been completed and the 
case is once again before the Board for review.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability is 
shown by competent medical evidence to have contributed to 
degenerative joint disease of the lumbosacral spine.  

2.  The Veteran's service-connected left knee disability is 
shown by competent medical evidence to have contributed to 
degenerative joint disease of the right knee.  



CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbosacral spine is 
proximately due to a service-connected left knee disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  

2.  Degenerative joint disease of the right knee is 
proximately due to a service-connected left knee disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

May 2004, January 2007, and January 2008 VCAA notice letters 
informed the Veteran of the evidence necessary to 
substantiate his claims, evidence VA would reasonably seek to 
obtain, and information and evidence for which the Veteran 
was responsible.  January 2007 and January 2008 letters 
provided the Veteran with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran's service treatment records, VA and 
private treatment records, and VA examinations have been 
associated with the claims file.  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that his back disability and right knee 
disability were caused by his service-connected left knee.  
Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

Service treatment records include a May 1966 pre-induction 
examination, a November 1968 separation examination, and 
clinical treatment records.  Service medical records show 
that the Veteran was seen for a left knee injury in service, 
but do not reflect any complaints, treatment, or diagnoses 
pertaining to the right knee or the back.

The Veteran is currently service connected for residuals, 
internal derangement of the left knee, and for traumatic 
degenerative joint disease of the left knee.  He contends 
that his right knee and back disabilities are secondary to 
his service-connected left knee.  

A June 2004 VA examination noted that the Veteran had a 
history of internal derangement of the left knee with chronic 
pain.  The Veteran reported difficulty with walking prolonged 
distances.  He did not wear a knee brace and did not use a 
cane.  He ambulated independently and took only Motrin.  The 
Veteran believed that his left knee condition had caused his 
lower back and right knee condition.  A physical examination 
was completed.  The Veteran was assessed with degenerative 
joint disease of the left knee documented by x-rays.  The 
examiner stated that he found no pathology of the right knee 
or lower back as a result of the service-connected left knee 
condition.  

W.J.A., D.O. submitted a January 2005 statement in support of 
the Veteran's claim.  He stated that the Veteran had been a 
patient in his medical practice for several years.  He had 
the opportunity to examine the Veteran numerous times, and 
had taken his medical history.  He reported that the Veteran 
had suffered a significant service-connected injury involving 
his left knee, which had resulted in chronic left knee pain 
and instability.  He stated that over the years, this injury 
had progressed into a chronic degenerative phenomenon, and at 
that time his x-ray demonstrated moderate tricompartmental 
osteoarthritis.  W.J.A., D.O. stated that the Veteran's left 
knee injury caused a significant gait abnormality and put 
excessive wear and tear and strain on his right knee.  He 
stated, additionally, that the inefficiency of gait caused 
chronic strain to the lower back, and not unexpectedly, the 
Veteran had developed significant right knee pain and low 
back pain.  W.J.A., D.O. opined, within a reasonable degree 
of medical certainty, that a significant portion of the low 
back pain and right knee pain were directly attributable to 
the abnormal functioning left knee.  W.J.A., D.O. stated that 
he had requested an x-ray of the right knee and lumbar spine 
to help more specifically define the anatomical abnormalities 
generating this pain.  Regardless of those abnormalities, 
however, he stated that the significant instability and 
osteoarthritis of the left knee had clearly caused some 
deterioration on the contralateral right knee, and also low 
back pain.  

The Veteran was afforded an additional VA examination in June 
2005.  The examiner noted that he had seen the Veteran in 
June 2004 and felt that the Veteran's right knee and lower 
back were not attributable to the left service-connected knee 
condition.  The examiner stated that he reviewed the June 
2005 letter from W.J.A., D.O.  A physical examination was 
completed.  Again, the examiner found no significant 
pathology of the right knee or lower back.  The examiner 
stated that it was less likely than not that the left knee 
had caused any problems to the right knee or lower back.  The 
examiner stated that there were minimal altered biomechanics 
to suggest this.  X-rays of both regions of the right knee 
and the lower back were requested.  A review of the x-rays 
showed degenerative joint disease in the right knee and 
lumbosacral spine.  

A July 2005 note shows that a VA physician discussed and 
reviewed the case with the VA examiner.  The VA physician 
agreed with the VA examiner's assessment that the Veteran had 
minimally altered biomechanics, and that the Veteran's 
service-connected condition did not affect his back or 
opposite knee.  

W.J.A., D.O. submitted a second April 2006 opinion.  He 
stated that the Veteran was under his care for treatment of 
his medical conditions, which included his service-connected 
injury involving his left knee.  W.J.A., D.O. stated that 
this injury had progressed and become a chronic and 
degenerative situation with his left knee, posing overuse 
type syndrome on his right knee and lower back.  He stated 
that the Veteran's last x-rays of his low back and right knee 
were in December 2004, demonstrating mild to moderate 
degenerative changes.   

June 2004 and June 2005 VA examinations show that the Veteran 
has x-ray evidence of degenerative joint disease in the right 
knee and lumbosacral spine.  An April 2006 opinion from 
W.J.A., D.O. also shows that the Veteran had x-ray evidence 
of degenerative arthritis in the low back and right knee.  

June 2004 and June 2005 VA examinations indicate that the 
Veteran's service-connected left knee did not cause any 
problems to the right knee or lower back.  June 2004 and June 
2005 VA examinations, however, did not address whether the 
Veteran's claimed right knee disability and lumbar spine 
disability were aggravated by his left knee.  The Board 
therefore requested an additional VA opinion to address the 
issue of aggravation.  

During a January 2007 Board hearing, the Veteran reported 
that he first started noticing problems in his knee and back 
five years prior.  He reported that he had pain in his back 
which radiated down to his leg.  He indicated that he could 
only stand with his weight on his left knee for a small 
amount of time, and that he would shift his weight to his 
right knee.  The Veteran reported that he wore a brace on 
both knees, and reported that his left knee was very weak.  
The Veteran reported that he had been treated by W.J.A., D.O. 
for about ten years.  He indicated that his most recent VA 
examination lasted only five minutes.  

A VA examination was completed in March 2008.  The VA 
examiner stated that the claims file was reviewed.  The 
Veteran was interviewed and a physical examination was 
completed.  There were no x-rays taken at the time of the 
March 2008 VA examination, and no discussion of previous VA 
x-rays of the right knee or lumbar spine.  The examiner 
stated that the Veteran had a normal physical examination of 
both the right knee and lumbar spine.  The examiner stated 
that the diagnosis was justified because, in spine of the 
Veteran's subjective complaints, there was no evidence to 
support a diagnosis.  The examiner indicated that there was 
no functional impairment of the right knee or lumbar spine.  
The examiner, therefore stated in regard to the question of 
aggravation, that the opinion requested did not apply, as the 
Veteran had a normal physical examination.

According to the United States Court of Appeals for Veterans 
Claims, "the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is 
within the province of the Board. Id.  

In this case, the Board finds that the March 2008 VA 
examination was not adequate.  Although the examiner 
indicated that he reviewed the claims file, he did not 
discuss medical evidence indicating that the Veteran had 
diagnosed degenerative joint disease in the right knee and 
lumbar spine; and instead stated that there was no evidence 
to support a diagnosis in the right knee or lumbar spine.  
The examiner therefore did not render an opinion as to the 
etiology of the Veteran's diagnosed degenerative joint 
disease of the right knee and lumbosacral spine.  The 
examiner did not discuss the diagnosis of degenerative joint 
disease shown on previous VA examinations, and did not 
discuss W.J.A., D.O.'s opinion.  As the Veteran's lack of 
diagnosis shown on the March 2008 VA examination is not 
supported by objective medical evidence of record in this 
case, the Board finds that the opinion is of little probative 
value.  

The Board finds, however, that June 2004 and June 2005 VA 
opinions and private opinions from W.J.A., D.O. are probative 
in this case.  The VA examiner had the opportunity to examine 
the Veteran and reviewed the Veteran's claims file prior to 
rendering his opinion.  W.J.A., D.O., a Doctor of Osteopathy, 
has been treating the Veteran for osteoarthritis in the left 
knee.  Clinical treatment records from W.J.A., D.O. dated 
from 2002 to 2004, reflecting such treatment, have been 
associated with the claims file.  Thus, the Board finds that 
W.J.A., D.O. is familiar with the Veteran's treatment history 
and current disabilities.  

The record contains conflicting opinions as to whether the 
Veteran's service-connected left knee disability caused his 
claimed right knee and low back disabilities.  W.J.A., D.O. 
opined in January 2005 that instability and osteoarthritis of 
the left knee had clearly caused some deterioration on the 
contralateral right knee, and also low back pain.  In April 
2006, he further stated that the Veteran's left knee posed an 
"overuse type syndrome" on his right knee and lower back, 
and that December 2004 x-rays of the low back and right knee 
demonstrated mild to moderate degenerative changes.  A VA 
examiner, who is a physician, however, concluded that the 
Veteran's service-connected left knee did not affect his back 
or right knee.  The record further indicates that a second VA 
physician reviewed the Veteran's information and supported 
the VA examiner's opinion.  Nonetheless, as previously 
discussed, June 2004 and June 2005 VA examinations did not 
clearly address the question of aggravation.  

X-ray evidence shows that the Veteran currently has 
degenerative joint disease in both the right knee and the 
lumbosacral spine.  The record contains two conflicting, 
probative opinions as to whether the Veteran's service-
connected left knee disabilities have caused the Veteran's 
current right knee and back disabilities.  While there are 
clearly some deficiencies with respect to all of the opinions 
of record, not the least of which is the fact that these 
opinions did not clearly address the question of whether the 
Veteran's claimed disabilities were aggravated by his 
service-connected disability, the Board finds that there is 
reasonable doubt in this case.  The Court has held that a 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not 
the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion 
... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions.").  
The Board finds that equal probative weight should be 
accorded both the negative and positive medical opinions in 
this case.  Accordingly, resolving all reasonable doubt in 
favor of the Veteran, the Board finds that service connection 
for both degenerative joint diseases of lumbosacral spine and 
degenerative joint disease of the right knee is warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2008).   

C.  Conclusion

The Veteran has been diagnosed with degenerative joint 
disease in the right knee and the lumbosacral spine, and 
competent medical evidence shows that such disabilities are 
proximately due to his service-connected left knee 
disability.  Therefore, the Board concludes that the evidence 
supports a finding for service connection for degenerative 
joint disease of the lumbosacral spine and degenerative joint 
disease of the right knee.  




ORDER

Service connection for degenerative joint disease of the 
lumbosacral spine is granted.

Service connection for degenerative joint disease of the 
right knee is granted.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


